(9661 ',re1suopcn4sq)                                                                                                                                                  (flsn gsAYI^l
(mBrzraeu) sszi tsn wuor                                                   IUNOJ f,HI f,O )tuglf,                               'I                                   SNoIJIqf,UOIUd
                Fr.rlIrLr.$rsH0V     9'18              rn   2 01
                                                                            '2ruA2l                                                                         -rTtx:sxuvru!ru
                                                                                                      vn u'Y ?w,
                                                                                                                                             "r
   purueuJo Imourv         ro Isqs.I?IAI 'S'n ol pe^\o tunourv
                                                                                               I en IEts
                                                                                               8VlIo,{r
               tz                                                    .il        stoz    s a /loN
                  EtuIJ                                                                                                           (a^oqD untoqs uDrlt   ,uaofipt,   tQuo alaldwoc) sserppv
                  'apoqeJo eceld lansn
s.lrrpueJap eql ur Smprsar ueql uorlem
    -srp pue e8u alqzlrns go uos:od y     -                                      Etrd                                          (aaoqo uu.orls   tou!) peues IsnprlrpurJo ollrl puu euBN
                                 (uo1aq   sltowat       aag,) eiroqe      peueu ''c1e'uorlaodroc'fueduroc]unpr^ryu e[0 olscol ol elq"rm ru? I           1eql   umpr pue $ruec
                                                                                                                                                                                ^qer"q   #
       psqucsep ssaco:d eqt '..$lreure1,, rn u^\oqs s? pelncexe a^uq             Ll   'ecr^res 3o ecuept.e le8el e^Bq   E   'pa,r:es {lleuosred s,ruq   6   I leql rmlar pue ,frgec fqeroq   y
                                                                                                                                                            (payruqns s SgZ WSn auo uDqt
                                                                                                 ffi"N                                                      anwfi  gg7 7tgg2 rst{t1uo u8ry)
                                                                                                     e^Jes 01                                                  'pel?Jrpur ssacord go raqurnu
                                rya13 ro,Qndeq SWS1             pezuoqlny;o emledrg                   lclnslc                                           leot eqt rog tdracer eSpe;,nou1ce I
flNIA SIHI &\OTflg trIIUA\ ION OC
                                  -ATNO AVHSUYru'S'N.{O flSN UOf, ATOTflfl flf,YdS
                                                                          JNVCNAdAC       tr
                                                                            {crrNrYlq(                     ilo Jl"qoq uo ecrares Eu[sanbe-r roleurBFg reqlo         :o,(eurogygo smluu8rg
                                                       'v's'n   uo
                                          ecr^ras roJ       rceqf,   .
                                                                     rl                                                                                                  -1
                                        es?c srql m pe^Jos -
                                  eq o1 serped;o reqump I
                              ggz - rurod     rr,11   qr* p"-r, I
                                 aq o1 ssacord;o reqrunp             I-
                                                                     r            :rt\OlAASS!ruCCVCNVIIWVNJVUAISIIf                             OJ AdOJ IIJIAUAS JO:If,IJON qNAS
                                                                                                                 -\?r, \"
                                                                                                     f?Z b a2 lT -\?r' \ogg \
                                                                                                                            )                                                    ry
                                                                                                                                                                                 Iv
                                                                                       (apo7
                                                                                       (apo) 412     arDrs'ttD "o77
                                                                                             dlz puo a1D$',(10       ruawtndy'olu ro
                                                                                                               "o7t1 uawttody'qgy n 7aa4g)
                                                                                                                                     paqs) SS1n1OOV     ssruccv \                 ^L
                                    rud
NI I:IONOJ UO EZAS OJ                     Jo Nolrdrussaouo a^uas or ''Jra'Nolrwoduof,',r,r.rvo^uoo'lgdorruoNr                                           {o gnrvNi
                                                                                                                                                                          r!
                                                                                                                                                                       -, flAUf,S
                           2,
                                    d   {o ad,\r                                                                                                                              INVONIIJAO
                          'ggh)g I
                     uaswrNasYf,.LunoS
                                                      'wolslt,tlo          as,e^a"t aLp uo                                      ecr^res slsqsrsl^I setets pelIun
    ,,lDtlsrDry 'S'n aqt tq ssacot4to ac^r?g,, .tot suouctujsuJ aas
                  Case: 1:18-cv-04882 Document #: 8 Filed: 11/28/18 Page 1 of 1 PageID #:83                                         ecrlsnf Jo lueruusdac 's'n
              NUNIf,U CNY IdIf,JtrU SSflJOUd
